DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the support" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien (US 2008/0076015 A1).
Regarding claim 1, Tien discloses an apparatus comprising: an end cover 200, a housing 100, and an elastic connector mechanism 300 (paragraph 22); wherein the cover 200 is disposed on the housing 100 and is connected to the housing 100 via the mechanism 300 (see Figure 1), the mechanism 300 capable of controlling opening and closing of the cover 200 (paragraph 23).
Regarding claim 2, Tien discloses a spring 360, a rotation post 330, and a rivet 320 (paragraph 23); the spring 360 is disposed around the rotation post 330 (see Figure 2a); the rotation post 330 comprises a first end and a second end (see Figure 2b); the rivet 320 is disposed on the first end to fix the spring 360 (see Figure 2c); the rotation shaft runs through the end cover and two ends of the rotation shaft are exposed out of the end cover (see Figure 9); and the spring is configured to control the opening and closing of the end cover (paragraph 26).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0027221 A1).
Regarding claim 1, Liu discloses an apparatus comprising: a case cover 2, a housing 1, and an elastic connector 21 (paragraph 55); wherein the end cover 2 is disposed on the housing 1 and is connected to the housing via the elastic connector (see Figure 1); the elastic connector 21 is configured to control an opening and closing of the end cover 2 with respect to the housing 1 (paragraph 55).
Regarding claim 6, Liu discloses a magnet 143 capable of attracting an electronic cigarette in a charging state (paragraph 53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tien as applied to claim 2 above, and further in view of Zhang (US 9,508,965 B1).
Regarding claim 3, Tien discloses a pushing body 310 and a support hook 140 (see Figure 2b), the hook 140 comprising a positioning slot 150 and the piece 310 is vertically disposed in the slot 150 to prevent automatic opening and closing of the cover 200 (Figure 2c and paragraph 23). Tien does not disclose that the hook is steel. Zhang—in an invention for a case body with elastic connector for cover attachment—discloses the use of steel to cover and protect the battery positioned within the housing (column 3, line 64 to column 4, line 3). It would have been obvious to one having ordinary skill in the art to utilize steel as a component material in Tien for its advantageous and well-known physical characteristics as disclosed in Zhang.
Regarding claim 4, Tien discloses that the support 140 is fixed to the housing 100, the second end of the post 330 disposed in the housing (see Figure 2c).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tien or Liu as applied to claim 1 above, and further in view of Okuoka (US 2020/0119318 A1).
Tien does not disclose the use of magnets and Liu discloses the use of magnetic forces for attracting cigarettes. Okuoka—in an invention for a battery mounting device with body, cover, and spring—discloses the use of a magnet in the cover and a magnet in the body to maintain connection between them (paragraph 88). It would have been obvious to one having ordinary skill in the art to add magnets to the apparatus of Tien or Liu to enhance the closure of their respective bodies as suggested by Okuoka.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725